



Exhibit 10(c)
AMENDMENT NUMBER SIX
TO THE
HARRIS CORPORATION RETIREMENT PLAN


WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Harris Corporation Retirement Plan, as
amended and restated effective January 1, 2016 (the “Plan”);
WHEREAS, pursuant to Section 17.1 of the Plan, the Management Development and
Compensation Committee of the Corporation’s Board of Directors (the
“Compensation Committee”) has the authority to amend the Plan;
WHEREAS, pursuant to Section 13.3 of the Plan, the Compensation Committee has
delegated to the Employee Benefits Committee of the Corporation (the “Employee
Benefits Committee”) the authority to adopt non-material amendments to the Plan;
WHEREAS, the Corporation has entered into a Sale Agreement with Speedcast
International Limited (“Speedcast”) dated as of November 1, 2016 pursuant to
which the Corporation is selling the Harris CapRock Communications business to
Speedcast (such agreement, as it may be amended from time to time, the “Sale
Agreement”);
WHEREAS, as a result of such sale, the employees of Harris CapRock
Communications, Inc. and Maritime Communication Services, Inc., or subsidiaries
thereof, will cease to be employed by an entity participating in the Plan (such
employees, collectively, the “Transferred U.S. Employees”);
WHEREAS, the Sale Agreement provides that effective as of the “Initial Closing
Date” (for all purposes of this Amendment, as such term is defined in the Sale
Agreement), each Transferred U.S. Employee shall become fully vested in his or
her account balance in the Plan; and
WHEREAS, the Employee Benefits Committee desires to amend the Plan to reflect
the above-described term of the Sale Agreement and has determined that such
amendment is non-material.
NOW, THEREFORE, BE IT RESOLVED, that Schedule B of the Plan is hereby amended,
contingent upon the occurrence of the “Initial Closing” (as such term is defined
in the Sale Agreement) and effective as of the Initial Closing Date, to add a
new paragraph at the end thereof as follows:
4.    Divestiture of the Harris CapRock Communications Business




--------------------------------------------------------------------------------





(a) In General. The Company has entered into a Sale Agreement with Speedcast
International Limited dated as of November 1, 2016 pursuant to which the Company
will sell the Harris CapRock Communications business to Speedcast International
Limited (such agreement, as it may be amended from time to time, the “HCC Sale
Agreement”).
(b) Vesting. Notwithstanding any other provision in the Plan, effective as of
the “Initial Closing Date” (as such term is defined in the HCC Sale Agreement),
the “Transferred U.S. Employees” (as such term is defined in the HCC Sale
Agreement) shall be 100% vested in their Accounts under the Plan.
APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this 16th day
of December, 2016.
/s/ Adam Histed
Adam Histed, Chairperson









2